Citation Nr: 0027219	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing and/or a special home 
adaptation grant 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to May 
1975.

This matter arises from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


REMAND

The veteran seeks entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing and/or 
a special home adaptation grant.  The regulations provide 
that specially adapted housing is available to a veteran who 
has a permanent and total service-connected disability due 
to: (1) the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) the loss or 
loss of use of one lower extremity, together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.809 (1999).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  Id.

The Board notes that the phrase "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (1999).

The veteran is service connected for status post recurrent 
thrombophlebitis of both lower extremities and residuals of a 
pilonidal cyst.  Each leg is rated 60 percent disabling, the 
cyst residuals are noncompensable.  His combined disability 
rating is 90 percent, and he has been assigned a total 
disability rating based upon individual unemployability due 
to his service-connected disabilities.  The veteran also 
carries diagnoses of exogenous obesity, hypertension, insulin 
dependent diabetes mellitus, and status post tracheoplasty 
secondary to sleep apnea syndrome.  

The veteran asserts that he needs a wheelchair for mobility 
and that he was ordered to have a wheelchair by the staff at 
the VA medical center where he is treated.  He has submitted 
an April 1999 and February 2000 statement from his private 
physician indicating that he needs to use a wheelchair 
because he "has Bilateral Thrombophlebitis of the legs and 
is obese."  A February 1999 VA examination report noted that 
the veteran was 6 feet, 2 inches tall, and weighed 
approximately 368 pounds.  There was a notation that he moved 
about in a wheelchair for long distances but used a walker at 
home.  There was no finding that the veteran was confined to 
a wheelchair solely because of his service-connected 
disabilities.  Moreover, it appears from the private 
physician's statement, that veteran's obesity is a factor in 
his use of a wheelchair for mobility.  

Therefore, given that the record does not clearly indicate 
whether or not the veteran experiences loss of use of both 
lower extremities solely due to service-connected disability, 
the Board concludes that further evidentiary development is 
necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain any pertinent VA 
medical records not currently associated 
with the claims file, particularly the 
records which reference the veteran's 
need for a wheelchair.   

2. Thereafter, the veteran should be 
afforded a VA examination of both lower 
extremities for the purposes of 
determining whether he requires the use 
of a wheelchair for locomotion.  After 
review and examination, the examiner 
should offer an opinion as to whether the 
veteran's service-connected disabilities 
of bilateral thrombophlebitis and 
residuals of a pilonidal cyst have 
resulted in the permanent loss of use of 
both of his lower extremities such as to 
require the regular and constant use of a 
wheelchair, braces, crutches, or canes as 
a normal mode of locomotion.  A complete 
rationale should be provided for all 
opinions reached. Any additional 
evaluation necessary to forming such an 
opinion should be conducted.

3. The RO should thereafter re-adjudicate 
the issues of entitlement to a 
certificate of eligibility for assistance 
in acquiring special home adaptations and 
entitlement to a certificate of 
eligibility for assistance in acquiring 
specially adapted housing.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



